UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6114



DONELL J. BLOUNT, SR.,

                                                  Plaintiff - Appellant,

          versus


J. FLEMING; T. VANOVER;       R.   SUTHERLAND;   H.
GREAR; D. MILLS,

                                                 Defendants - Appellees,

          and


GENE M.      JOHNSON, Deputy Director; D.A.
BRAXTON,     Warden;   R.W.   FLEMING,  Major;
LIEUTENANT    YOUCE; L. MULLINS; T. EVANS; Y.
TAYLOR; R.   KEGLEY,

                                                             Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:04-cv-00429-gec)


Submitted:    July 20, 2007                 Decided:    August 15, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donell J. Blount, Sr., Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Donell J. Blount, Sr., seeks to appeal the district

court’s order granting judgment in favor of the Defendants on his

excessive force claim brought under 42 U.S.C. § 1983 (2000) and the

district court’s denial of his motion for reconsideration.*                We

have       reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Blount v. Fleming, No. 7:04-cv-00429-gec (W.D. Va. Jan. 16,

2007).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




       *
      Blount appealed from the court’s initial order granting
judgment in favor of the Defendants on his excessive force claim,
but ordering a further evidentiary hearing on his common fare diet
claims. Blount’s notice of appeal was interlocutory when filed;
however, the district court’s subsequent entry of a final judgment
prior to our consideration of the appeal cures the jurisdictional
defect. See In re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005);
Equipment Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d
345, 347-48 (4th Cir. 1992). Blount does not appeal the court’s
disposition of his claims related to his request to receive the
common fare diet, based upon his religious needs.

                                     - 3 -